DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 06 April 2022 & 06 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Therefore, the IDS’s are being considered by the examiner in this office action.

Response to Amendment
Claims 1-7 & 9-20 were previously pending in the application.  The amendment filed 05 April 2022 has been entered, and the following has occurred: Claims 1, 9, & 17 have been amended.  Claim 21 has been added.
Claims 1-7 & 9-21 remain pending in the application.

Claim Objections
Claim 1 objected to because of the following informalities:  
Regarding Claim 1, the limitation “… and future second electronic health data the user account from the second gateway to the mobile user device” rather than “… and future second electronic health data of the user account from the second gateway to the mobile user device”
Appropriate correction is required.

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claims recite subject matter within a statutory category as a process (claims 1-7, 9-16, & 21), machine (claims 17-20) which recite steps of:
receiving multiple data packages including electronic health records of multiple users, the electronic health records unique to mobile device users and wherein each of the raw medical data comprises three or more of allergy data, medical condition data, immunization data, lab data, vital data, medication data, or medical procedure data;
storing the electronic health record according to a first data model;
extracting raw medical terms from the raw medical data, each of the raw medical terms including a text string;
indexing, a raw medical term of the raw medical terms by at least:
decomposing the text string corresponding to the raw medical term into a plurality of medical words present in the text string;
determining, using a medical topic rule, a medical topic to which the raw medical term belongs, the medical topic including a plurality of predefined medical categories that are distinct from the medical topic;
for each medical word of the plurality of medical data sections, assigning the medical words, assigning, using the medical topic rule, the respective medical word to a predefined medical category of plurality of predefined medical categories based at least in part on a comparison of the medical word with other medical data words represented in the predefined medical category;
determining, for each medical word, a uniform item descriptor corresponding to the respective medical word based at least in part on the medical category;
converting, based at least in part on the uniform item descriptor, each medical  word into a numerical code that represents the respective medical word; and
generating a medical term expression by at least combining each numerical code representing the corresponding medical word, the medical term expression representing the medical term in a quantifiable format; and
storing the medical term expression according to a second data model that is distinct from the first data model.
These steps of receiving multiple electronic health records, parsing the electronic health records for raw medical terms, performing natural language processing techniques (i.e. extracting raw text strings and decomposing the raw medical terms, determining uniforms terms for a medical word and categorizing the medical word to a certain medical field, and converting the expressions, etc. into the uniform terms), and storing/presenting the results of the natural language processing, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The limitations presented amount to organizing activity by performing the aforementioned natural language processing and allowing users to parse, query, search, and view results through relevant patient healthcare files only according to the rules set forth in the natural language processing program, which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  The user’s natural or pre-managed behavior for parsing, querying, and searching through relevant patient healthcare files are effectively being managed by the natural language processing program and, as shown in MPEP 2106.04(a)(2)(II), therefore constitute certain methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 10-16, & 18-20 reciting particular aspects of how the natural language processing techniques may be performed in the mind but for recitation of generic computer components).  
As shown by Applicant’s Spec [0003], [0036]-[0039], & [0044] as portions that address specific problems found within prior art systems regarding disparate sources of electronic health record systems, disparate presentation of data within said electronic health records, and disparate formats within said electronic health records, there are specific deficiencies disparate types of information/data that exist within unique electronic health record systems.  The independent Claims include language that specifically provides a solution to said problems with disparate types of information/data that exist within unique EHR systems.  For instance, data is gathered from a plurality of unique sources/gateways as set forth in the independent Claims, and each of these sources may contain distinct raw medical data, data which is formatted according to the specific localized format of said unique source/gateway.  The data is then uniformly and continually formatted, presented, and stored to allow for viewing of uniform data and findings by a user of the system, versus the user previously (before the filing of the instantly claimed invention) having to convert certain data formats or findings to gain a holistic view of data for certain patients, which can be cumbersome and inefficient.  Even further, as pointed out in Applicant’s Spec [0041], there is a single coding schema that the received data now falls within as a result of said data being normalized by the system and this allows for increased efficiency in the computing device by not having to spend extra computing efforts on storing/retrieving disparate formats of data, records, etc.  Therefore, it is determined that the Claims integrate the recited abstract idea(s) into a practical application by specifically solving deficiencies found within prior art systems regarding disparate sources of electronic health record systems, disparate presentation of data within said electronic health records, and disparate formats within said electronic health records, as well as, increasing efficiency of the computing device by not having to spend extra computing efforts on storing/retrieving disparate formats of data, records, etc.





















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, & 17-20 are rejected under 35 U.S.C. 103 as being obvious by Gorman et al. (U.S. Patent Publication No. 2015/0186504) in view of Cox et al. (U.S. Patent Publication No. 2017/0235885) in view of Ng Tari et al. (U.S. Patent Publication No. 2016/0147954), further in view of Natoli et al. (U.S. Patent Publication No. 20009/0080408).

Claim 1 –
Regarding Claim 1, Gorman discloses a computer-implemented method, comprising:
indexing, by the mobile user device, each of the first and second raw medical terms by at least:
decomposing the respective text string corresponding to the respective raw medical term into a plurality of medical words present in the respective text string (See Gorman Par [0647] for medical words being specifically recognized and put through the semantics/ontological processing system; See Gorman Par [0069] & Gorman Par [0090] which disclose sentences, text strings, phrases, etc. being broken down into a Mensa table as shown in Fig. 2A-2B;  See Gorman Par [0312]-[0315] which discloses multiple subordinate clauses, sentences, strings, expressions, concepts, etc. possibly being present in the analyzed raw text; Further, see Gorman Par [0034]-[0037] & [0040] which specifically determines relation concepts/topics for each of a plurality of terms such as concept A for word A and concept B for word B);
determining, using a medical topic rule, a medical topic to which each of the first and second raw medical terms belong, the medical topic including a plurality of predefined medical categories that are distinct from the medical topic (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush 27, brush ~ hair = brush 42, and brush ~ shoes = brush 12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well);
for each respective medical word of the respective plurality of medical words, assigning, using the medical topic rule, the respective medical word to a predefined medical category of the plurality of predefined medical categories based at least in part on a comparison of the medical word with other medical words represented in the predefined medical category (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well);
determining, for each respective medical word, a uniform item descriptor corresponding to the respective medical word based at least in part on the medical category (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words);
converting, based at least in part on the uniform item descriptor, each respective medical word into a numerical code that represents the respective medical word (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc. Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words; Additionally, See Gorman Par [0362]-[0363] and Fig. 46 which discloses an alternate, uniform phrase for each of the words, phrases, expressions, strings, etc. that are extracted and broken up from the larger phrases, expressions, or strings, which could also meet the uniform item descriptor ; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well); and
generating a medical term expression by at least combining each numerical code representing the corresponding medical word, each medical term expression representing the raw medical term in a quantifiable format (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase); 
storing, by the mobile user device, the medical term expression in the data storage device on the mobile user device according to a second data model that is distinct from the first data model (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase, and these expressions being performed on a computer and therefore being stored in the computer’s memory); and
responsive to a request to view information associated with the medical category, using respective first and second medical term expressions to present a single uniform medical term in a single format, wherein the single uniform medical term is distinct from the first and second raw medical terms and represents both the first and second raw medical terms (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase, that is specific to the operating system, and these expressions being performed on a computer and therefore being stored in the computer’s memory;  See Gorman Par [0383] & [0388]-[0410] which specifically discloses database tables implemented into a database format, allowing for easy entering, viewing and editing of data in a database;  See further, Gorman Par [0664] which specifically discloses transmitting or serving user interfaces in response to requests from user systems, such as remote requests received via gateway, wireless communication protocols, etc., and can display the databases disclosed throughout Gorman Par [0383] & [0388]-[0410]).

Gorman does not explicitly disclose:
receiving, by the mobile user device and from the first gateway of a first electronic health record system hosted by a first remote server, a first data package including a first electronic health record associated with the user account of the mobile user device, the first electronic health record including first raw medical data, that is unique to the user account of the mobile user device and formatting according to a first format 
receiving, by the mobile user device and from the second gateway, a second data package including a second electronic health record of the user account of the mobile user device, the second electronic health record include second raw medical data the is unique to the user account of the mobile user device, distinct from the first raw medical data, and formatted according to a second format that is distinct from the first format, wherein each of the first raw medical data and the second raw medical data comprises three or more of allergy data, medical condition data, immunization data, lab data, vital data, medication data, or medical procedure data, wherein the first electronic health record system is hosted by a first remote server and the second electronic health record system is hosted by a second remote server that is distinct from the first remote server;
storing by the mobile user device, the first and second raw medical data in a data storage device on the mobile user device according to a first data model;
extracting, by the mobile user device, first and second raw medical terms from the first and second raw medical data stored in the data storage device of the mobile user device, each of the first and second raw medical terms including a text string.

Gorman does disclose extracting a plurality of raw medical terms, expression, strings, etc. from medical data or electronic health records and performing general natural language processing, as shown above but doesn’t specifically disclose where the medical data or EHR are received from, i.e. via gateway, storing the medical data or EHR on a mobile user device, specific to a user profile or account, or specifically extracting the terms or performing natural language processing on medical data or EHR located on a mobile user device that is associated with a specific user account.

Cox discloses receiving, by a mobile user device and from a first gateway of a first electronic health record system hosted by a first remote server, a first data package including a first electronic health record associated with a user account of the mobile user device, the first electronic health record including first raw medical data, that is unique to the user account of the mobile user device and formatting according to a first format and receiving, by the mobile user device and from a second gateway of a second electronic health record system by a second remote server, a second data package including a second electronic health record of the user account of the mobile user device, the second electronic health record include second raw medical data the is unique to the user account of the mobile user device, distinct from the first raw medical data, and formatted according to a second format that is distinct from the first format, wherein each of the first raw medical data and the second raw medical data comprises three or more of allergy data, medical condition data, immunization data, lab data, vital data, medication data, or medical procedure data, wherein the first electronic health record system is hosted by a first remote server and the second electronic health record system is hosted by a second remote server that is distinct from the first remote server (According to Wiki, a gateway is a piece of networking hardware used in telecommunications that allows data to flow from one discrete network to another and is distinct from routers or switches in that they communicate using more than one protocol to connect a bunch of networks but can also loosely refers to a computer or program configured to perform the tasks of a gateway such as a default gateway of router; See Cox Par [0075] which disclose the networks possibly comprising multiple gateway computers, servers, wireless communication protocols, etc. to remotely receive varying information relating to the patient; See Cox Par [0103] which discusses the electronic medical record system databases, such as 4 databases, being contained within the storage of a server that is connected via network implementation such as via the multiple, unique gateway computers, and is able to receive information, such as electronic medical records, treatment protocols, etc., and further, as described in Cox Par [0075] & [0108]; See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.; if this is not enough, see further Natoli Par [0032] which effectively discloses multiple unique remote servers that are hosted by different entities being used to acquire varying electronic health records for a patient), storing by the mobile user device, the first and second raw medical data in a data storage device on the mobile user device according to a first data model (See Cox Par [0122]-[0123] which discloses the particular patient computing system sending a request to generate a personalized patient care plan, and receiving EMR that is stored, analyzed, and used for data extraction such as via natural language processing mechanisms; See Cox Par [0103] which discloses the databases each containing demographic information, lifestyle information treatment guidelines, personalized care plans, EMR’s, etc. for each different types of patient related data, constituting more than one raw medical data), and extracting, by the mobile user device, first and second raw medical terms from the first and second raw medical data stored in the data storage device of the mobile user device, each of the first and second raw medical terms including a text string (See Cox Par [0007] which discloses the use of cognitive language processing on a context of text or numerical value in the patient information and determining, by the data processing system, a meaning of the medical value based on results of the cognitive language processing; See Cox Par [0123] which discloses the particular patient computing system sending a request to generate a personalized patient care plan, and receiving EMR that is stored, analyzed, and used for data extraction such as via cognitive language processing).  The disclosure of Cox is directly applicable to the method of Gorman because both disclosures share limitations and capabilities, namely, they are both directed towards systems and methods for utilizing natural language/ontological processing to parse varying documents and recognize/understand the corpus of the varying documents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman to further include the ability for the natural language processing system to be applied to a received user EMR, via EMR/EHR gateway, that is stored on a mobile device that is associated with that specific user’s account, as disclosed in Cox.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman with the aforementioned aspects of Cox, because by being able to access the natural language processing system via mobile device, the user can be offered resources for software as services, cloud computing environments, mobile applications, etc. for remote, efficient review of personal electronic medical records and remote, personalized creation of a patient care plan based on the specific patient’s received EMR (See Cox Par [0122]-[0123]).

While it is noted that Gorman and Cox point to receiving information, medical data, etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner, Gorman and Cox do not seem to explicitly disclose the raw medical data/information that is being received and analyzed possibly being non-uniform or disparate in format.  Rather, the references seem to describe the management of data/information being expressed, worded, or reported in non-uniform ways, which is not the same as management of data/information that is encoded or stored in disparate ways.

However, Ng Tari discloses management of data/information that is encoded or stored in disparate ways (See Ng Tari Par [0050]-[0054] which discloses an interface unit receiving images, medical reports, administrative information, clinical information, etc. and if necessary (upon the information, reports, etc. being different/incompatible formats), the interface unit translates or reformats the medical information, such as into Structured Query Language (SQL) or standard text).  The disclosure of Ng Tari is directly applicable to the disclosures of Gorman and Cox because the disclosures share limitations and capabilities, namely, they are all directed towards natural language/ontological processing to parse varying documents and presenting the data within said documents in a uniform manner.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosures of Gorman and Cox as they relate to receiving information, medical data, etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner, to further include standardizing the raw medical data/information that is being received and analyzed when said data/information is non-uniform or disparate in format, as disclosed in Ng Tari.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments found within the disclosures of Gorman and Cox, to further include standardizing the raw medical data/information that is being received and analyzed when said data/information is non-uniform or disparate in format, as disclosed in Ng Tari, because when importing data from multiple disparate sources, such as what is described in Ng Tari Par [0050], the formats of the received information may be incompatible, as described in Ng Tari Par [0054], and therefore, standardizing or reformatting the medical information allows enables different medical information to share common identification elements (See Ng Tari Par [0050] & [0054]).

Gorman, Cox, and Ng Tari effectively disclose receiving existing medical information, medical data, files/accounts etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner information that is encoded or stored in disparate way or formats.  However, these references are not explicit in said wireless gateway infrastructure as described below:
establishing, by a mobile user device and responsive to a first user selection of a first user interface element associated with a first electronic health record system, a first persistent connection pipeline enables delivery of existing first electronic health data of a user account and future first electronic health data of the user account from the first gateway to the mobile user device;
establishing, responsive to a second user selection of second user interface element associated with a second electronic health record system, a second persistent connection pipeline with a second gateway of the second electronic health record system, wherein the second persistent connection pipeline enables delivery of existing second electronic health data of the user account and future second electronic health data of the user account from the first gateway to the mobile user device;

However, Natoli discloses 
establishing, by a mobile user device and responsive to a first user selection of a first user interface element associated with a first electronic health record system, a first persistent connection pipeline  (See Natoli Par [0032] & Fig. 11 which discloses linking separate databases belonging to different entities constituting a first electronic health record system and discloses a specific software oriented architecture that translates communications from different entities into a common or standardized format and further describes the software as a “gatekeeper” to the network communications; See Natoli Par [0082] which discloses a user request  See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data) enables delivery of existing first electronic health data of a user account and future first electronic health data of the user account from the first gateway to the mobile user device (See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data; See Natoli Par [0165] which discloses the software being able to persistently store canonical representations of healthcare data such as in the form of a cache, allowing for current and future health records to be imported to support long-running business transactions and the assembly of XML, NCPDP, ANSI, HL7, etc. which require the presence, join, and validation of more than one data entity such that data persistence is supported and a user-initiated maintenance function can be used to trim/delete unneeded records from the cache; See Natoli Par [0366] which discloses that the computer or processors can be various local, remote, central, or distributed forms of processing);
establishing, responsive to a second user selection of second user interface element associated with a second electronic health record system, a second persistent connection pipeline with a second gateway of the second electronic health record system, wherein the second persistent connection pipeline (See Natoli Par [0032] & Fig. 11 which discloses linking separate databases belonging to different entities constituting first and second electronic health record systems and discloses a specific software oriented architecture that translates communications from different entities into a common or standardized format and further describes the software as a “gatekeeper” to the network communications; See Natoli Par [0082] which discloses a user request  See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data) enables delivery of existing second electronic health data of the user account and future second electronic health data of the user account from the first gateway to the mobile user device (See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data; See Natoli Par [0165] which discloses the software being able to persistently store canonical representations of healthcare data such as in the form of a cache, allowing for current and future health records to be imported to support long-running business transactions and the assembly of XML, NCPDP, ANSI, HL7, etc. which require the presence, join, and validation of more than one data entity such that data persistence is supported and a user-initiated maintenance function can be used to trim/delete unneeded records from the cache; See Natoli Par [0366] which discloses that the computer or processors can be various local, remote, central, or distributed forms of processing);
The disclosure of Natoli is directly applicable to the combined disclosure of Gorman, Cox, and Ng Tari.  That is, the disclosures all relate to providing and standardizing medical information found in varying medical records/documents for one or more patients.
It would have been obvious to one of ordinary skill in the art to modify the combined disclosure of Gorman, Cox, and Ng Tari which already discloses receiving existing medical information, medical data, files/accounts etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner information that is encoded or stored in disparate way or formats to further include, as disclosed by Natoli, the specific wireless gateway infrastructure/configuration as disclosed in the Claim because being able to persistently store canonical representations of healthcare data such as in the form of a cache, allows for current and future health records to be imported to support long-running business transactions and the assembly of XML, NCPDP, ANSI, HL7, etc. which require the presence, join, and validation of more than one data entity such that data persistence is supported and a user-initiated maintenance function can be used to trim/delete unneeded records from the cache (See Natoli Par [0165]).

Claim 2 –
Regarding Claim 2, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 1 in its entirety.  Gorman further teaches a method, wherein:
the numerical code is a term base identifier that represents one or more indexed terms stored in a term base on the mobile user device, and the medical term expression is a medical term index including more than one term base identifiers.  (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words)

Claim 3 – 
Regarding Claim 3, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 1 in its entirety.  Gorman teaches a method, further comprising:
generating a data object that associates constitute parts of the raw medical term with the medical term expression, the data object useable to reproduce the first raw medical term from the medical term expression.  (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words.  This would be able to reproduce the raw medical term by the specific numerical code relating to a specific form of the word, for instance brush27 specifically represents the words “brush” and “teeth” and could therefore be usable to reproduce the raw terms based on the expression given)

Claim 4 –
Regarding Claim 4, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 1 in its entirety.  Gorman further discloses a method, wherein:
indexing each of the first and second raw medical term further comprises tokenizing the respective plurality of medical words to create a plurality of composite medical words representing sequence groupings of the respective plurality of medical words (According to the Gorman Par [0104] and Fig. 5A-5B each portion of the sentence, phrase, expression, word, etc. is broken up into a sequence of strings, each of which become the input for a subsequent process and can be combined once more to recreate the sentence by combining the numerical code or token representation of each of the individual broken-up pieces (meeting the limits of tokenization));
converting each respective medical word into a numerical code is further based at least in part on the plurality of composite medical words  (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor or numeric code for each of the composite words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words).

Claim 5 – 
Regarding Claim 5, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 1 in its entirety.  Gorman teaches a method, further comprising:
using the medical term expression to generate the single uniform medical term (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, which is a single, uniform term and is based on the varying concept or topic, given the relationship of the words.  This would be able to reproduce the raw medical term by the specific numerical code relating to a specific form of the word, for instance brush27 specifically represents the words “brush” and “teeth” and could therefore be usable to reproduce the raw terms based on the expression given).

Claim 6 – 
Regarding Claim 6, Gorman, Cox, and Ng Tari teach the method of Claim 1 in its entirety.  Gorman further discloses a method, wherein:
the second data model comprises a relational graph (See Gorman Par [0416]-[0420] and Figs. 48-49 which disclose graphs that display Mensa tables or relation graphs of the ontological processing algorithm and how the different words, strings, phrases, or expressions are related to one another and are parsed/grouped).

Claim 7 – 
Regarding Claim 7, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 1 in its entirety.  Gorman discloses a method, further comprising:
identifying a plurality of item descriptors present in the medical category, each item descriptor corresponding to an item (See Gorman Par [0401]-[0403] and Fig. 54 which discloses a plurality of descriptors or Mensa table categories and concept identifiers for each phrase, expression, word, string, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well).

Claim 9 –
Regarding Claim 9, Gorman, Cox, Ng Tari, and Natoli teach a computer-implemented method, comprising:
accessing, by a mobile user device, medical term from a first electronic health record and a second electronic health record that are stored in a data storage device on the mobile user device, each of the first and second electronic health records being obtained, via the respective first and second persistent connection pipelines from the respective first and second electronic health record systems that are hosted by respective first and second remote servers, each of the first and second health records being associated with a user account of the mobile user device (According to Wiki, a gateway is a piece of networking hardware used in telecommunications that allows data to flow from one discrete network to another and is distinct from routers or switches in that they communicate using more than one protocol to connect a bunch of networks but can also loosely refers to a computer or program configured to perform the tasks of a gateway such as a default gateway of router; See Cox Par [0075] which disclose the networks possibly comprising multiple gateway computers, servers, wireless communication protocols, etc. to remotely receive varying information relating to the patient; See Cox Par [0103] which discusses the electronic medical record system databases, such as 4 databases, being contained within the storage of a server that is connected via network implementation such as via the multiple gateway computers, and is able to receive information, such as electronic medical records, treatment protocols, etc., and further, as described in Cox Par [0075] & [0108]; See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.), each of the first and second electronic health records including first and second raw medical data that are unique to the user account of the mobile user device and comprising three or more of allergy data, medical condition data, immunization data, lab data, vital data, medication data, or medical procedure data (See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.), wherein the first raw medical data is distinct from the second raw medical data, wherein the first electronic health record system is distinct from the second electronic health record system (According to Wiki, a gateway is a piece of networking hardware used in telecommunications that allows data to flow from one discrete network to another and is distinct from routers or switches in that they communicate using more than one protocol to connect a bunch of networks but can also loosely refers to a computer or program configured to perform the tasks of a gateway such as a default gateway of router; See Cox Par [0075] which disclose the networks possibly comprising multiple gateway computers, servers, wireless communication protocols, etc. to remotely receive varying information relating to the patient; See Cox Par [0103] which discusses the electronic medical record system databases, such as 4 databases, being contained within the storage of a server that is connected via network implementation such as via the multiple, unique gateway computers, and is able to receive information, such as electronic medical records, treatment protocols, etc., and further, as described in Cox Par [0075] & [0108]; See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.; if this is not enough, see further Natoli Par [0032] which effectively discloses multiple unique remote servers that are hosted by different entities being used to acquire varying electronic health records for a patient);
indexing, by the mobile user device, the medical term using a term base by at least:
parsing the medical term to identify one or more medical words present in the medical term, each medical word representing a constitute part of a respective medical term (See Fink Para [0030]: “For example, IBM.RTM.  Advanced Care Insights may analyze the medical evaluation report by providing annotations on the medical evaluation report of the terms and phrases that are determined to be medical injury indicators, such as the terms and phrases "dry cracked nail," "chest pain," "shortness of breath," "smelling of toe," and "swelling of toe”);
assigning, using a medical topic rule, each of the one or more medical words to one or more medical categories of a plurality of medical categories represented in the term base, each medical category including a logical grouping of the medical words (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well); and
converting, based at least in part on information associated with the one or more medical categories, each of the one or more medical words into one or more numerical codes that represent the respective medical term (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc. Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words; Additionally, See Gorman Par [0362]-[0363] and Fig. 46 which discloses an alternate, uniform phrase for each of the words, phrases, expressions, strings, etc. that are extracted and broken up from the larger phrases, expressions, or strings, which could also meet the uniform item descriptor ; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well); and
generating medical term expressions by at least combining the respective one or more numerical codes, each medical term expression useable for generating a uniform medical term corresponding to the medical term (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase); and
storing the medical term expression on the mobile user device (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase, and these expressions being performed on a computer and therefore being stored in the computer’s memory); and
responsive to a request to view information, using first and second medical expressions of the medical term expressions to present a single uniform medical term in a single format, wherein the single uniform medical term is distinct from the first and second raw medical data and represents both the first and second raw medical data (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase, that is specific to the operating system, and these expressions being performed on a computer and therefore being stored in the computer’s memory;  See Gorman Par [0383] & [0388]-[0410] which specifically discloses database tables implemented into a database format, allowing for easy entering, viewing and editing of data in a database;  See further, Gorman Par [0664] which specifically discloses transmitting or serving user interfaces in response to requests from user systems, such as remote requests received via gateway, wireless communication protocols, etc., and can display the databases disclosed throughout Gorman Par [0383] & [0388]-[0410]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman to further include the ability for the natural language processing system to be applied to a received user EMR, via EMR/EHR gateway, that is stored on a mobile device that is associated with that specific user’s account, as disclosed in Cox.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman with the aforementioned aspects of Cox, because by being able to access the natural language processing system via mobile device, the user can be offered resources for software as services, cloud computing environments, mobile applications, etc. for remote, efficient review of personal electronic medical records and remote, personalized creation of a patient care plan based on the specific patient’s received EMR (See Cox Par [0122]-[0123]).

While it is noted that Gorman and Cox point to receiving information, medical data, etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner, Gorman and Cox do not seem to explicitly disclose the raw medical data/information that is being received and analyzed possibly being non-uniform or disparate in format.  Rather, the references seem to describe the management of data/information being expressed, worded, or reported in non-uniform ways, which is not the same as management of data/information that is encoded or stored in disparate ways.

However, Ng Tari discloses management of data/information that is encoded or stored in disparate ways (See Ng Tari Par [0050]-[0054] which discloses an interface unit receiving images, medical reports, administrative information, clinical information, etc. and if necessary (upon the information, reports, etc. being different/incompatible formats), the interface unit translates or reformats the medical information, such as into Structured Query Language (SQL) or standard text).  The disclosure of Ng Tari is directly applicable to the disclosures of Gorman and Cox because the disclosures share limitations and capabilities, namely, they are all directed towards natural language/ontological processing to parse varying documents and presenting the data within said documents in a uniform manner.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosures of Gorman and Cox as they relate to receiving information, medical data, etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner, to further include standardizing the raw medical data/information that is being received and analyzed when said data/information is non-uniform or disparate in format, as disclosed in Ng Tari.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments found within the disclosures of Gorman and Cox, to further include standardizing the raw medical data/information that is being received and analyzed when said data/information is non-uniform or disparate in format, as disclosed in Ng Tari, because when importing data from multiple disparate sources, such as what is described in Ng Tari Par [0050], the formats of the received information may be incompatible, as described in Ng Tari Par [0054], and therefore, standardizing or reformatting the medical information allows enables different medical information to share common identification elements (See Ng Tari Par [0050] & [0054]).

Gorman, Cox, and Ng Tari effectively disclose receiving existing medical information, medical data, files/accounts etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner information that is encoded or stored in disparate way or formats.  However, these references are not explicit in said wireless gateway infrastructure as described below:
establishing, by a mobile user device and responsive to a first user selection of a first user interface element associated with a first electronic health record system, a first persistent connection pipeline enables delivery of existing first electronic health data of a user account and future first electronic health data of the user account from the first gateway to the mobile user device;
establishing, responsive to a second user selection of second user interface element associated with a second electronic health record system, a second persistent connection pipeline with a second gateway of the second electronic health record system, wherein the second persistent connection pipeline enables delivery of existing second electronic health data of the user account and future second electronic health data of the user account from the first gateway to the mobile user device;

However, Natoli discloses 
establishing, by a mobile user device and responsive to a first user selection of a first user interface element associated with a first electronic health record system, a first persistent connection pipeline  (See Natoli Par [0032] & Fig. 11 which discloses linking separate databases belonging to different entities constituting a first electronic health record system and discloses a specific software oriented architecture that translates communications from different entities into a common or standardized format and further describes the software as a “gatekeeper” to the network communications; See Natoli Par [0082] which discloses a user request  See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data) enables delivery of existing first electronic health data of a user account and future first electronic health data of the user account from the first gateway to the mobile user device (See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data; See Natoli Par [0165] which discloses the software being able to persistently store canonical representations of healthcare data such as in the form of a cache, allowing for current and future health records to be imported to support long-running business transactions and the assembly of XML, NCPDP, ANSI, HL7, etc. which require the presence, join, and validation of more than one data entity such that data persistence is supported and a user-initiated maintenance function can be used to trim/delete unneeded records from the cache; See Natoli Par [0366] which discloses that the computer or processors can be various local, remote, central, or distributed forms of processing);
establishing, responsive to a second user selection of second user interface element associated with a second electronic health record system, a second persistent connection pipeline with a second gateway of the second electronic health record system, wherein the second persistent connection pipeline (See Natoli Par [0032] & Fig. 11 which discloses linking separate databases belonging to different entities constituting first and second electronic health record systems and discloses a specific software oriented architecture that translates communications from different entities into a common or standardized format and further describes the software as a “gatekeeper” to the network communications; See Natoli Par [0082] which discloses a user request  See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data) enables delivery of existing second electronic health data of the user account and future second electronic health data of the user account from the first gateway to the mobile user device (See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data; See Natoli Par [0165] which discloses the software being able to persistently store canonical representations of healthcare data such as in the form of a cache, allowing for current and future health records to be imported to support long-running business transactions and the assembly of XML, NCPDP, ANSI, HL7, etc. which require the presence, join, and validation of more than one data entity such that data persistence is supported and a user-initiated maintenance function can be used to trim/delete unneeded records from the cache; See Natoli Par [0366] which discloses that the computer or processors can be various local, remote, central, or distributed forms of processing);
The disclosure of Natoli is directly applicable to the combined disclosure of Gorman, Cox, and Ng Tari.  That is, the disclosures all relate to providing and standardizing medical information found in varying medical records/documents for one or more patients.
	It would have been obvious to one of ordinary skill in the art to modify the combined disclosure of Gorman, Cox, and Ng Tari which already discloses receiving existing medical information, medical data, files/accounts etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner information that is encoded or stored in disparate way or formats to further include, as disclosed by Natoli, the specific wireless gateway infrastructure/configuration as disclosed in the Claim because being able to persistently store canonical representations of healthcare data such as in the form of a cache, allows for current and future health records to be imported to support long-running business transactions and the assembly of XML, NCPDP, ANSI, HL7, etc. which require the presence, join, and validation of more than one data entity such that data persistence is supported and a user-initiated maintenance function can be used to trim/delete unneeded records from the cache (See Natoli Par [0165]).


Claim 10 – 
Regarding Claim 10, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 9 in its entirety.  Gorman further teaches a method, wherein:
the term base is stored on the mobile user device; (In light of Applicant’s specification, a term base may include one or more relational databases or other suitable storage schema for storing expression primitives, therefore See Gorman Par [0400]-[0412] which describes a Mensa database that contains varying terms, the context of such terms, and associated metadata with the contextual terms all being laid out in a table) and
storing the medical term expression on the mobile user device comprises storing the medical term expression in the term base.  (In light of Applicant’s specification, a term base may include one or more relational databases or other suitable storage schema for storing expression primitives, therefore See Gorman Par [0400]-[0412] which describes a Mensa database that contains varying terms, the context of such terms, and associated metadata with the contextual terms all being laid out in a table, these terms being populated in the table by the natural language processing system storing words, terms, phrases, expressions, etc., that have been received or analyzed)

Claim 11 – 
Regarding Claim 11, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 9 in its entirety.  Gorman further discloses a method, wherein:
the medical term expression constitute term indices for accessing the term base (In light of Applicant’s specification, a term base may include one or more relational databases or other suitable storage schema for storing expression primitives, therefore See Gorman Par [0400]-[0412] which describes a Mensa database that contains varying terms, the context of such terms, and associated metadata with the contextual terms all being laid out in a table, these raw terms being populated in the table by the natural language processing system storing words, terms, phrases, expressions, etc., that have been received or analyzed).

Claim 12 – 
Regarding Claim 12, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 9 in its entirety.  Gorman further teaches a method, wherein:
the medical term expression comprise computer-quantifiable expressions (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words, and also constitutes a computer-quantifiable expression that can be combined with other expressions to create/understand sentences, statements, phrases, etc.).

Claim 13 – 
Regarding Claim 13, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 9 in its entirety.  Gorman teaches a method, further comprising:
determining one or more uniform item descriptors corresponding to the one or more medical words based at least in part on the one or more medical categories (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words.  This would be able to reproduce the raw medical term by the specific numerical code relating to a specific form of the word, for instance brush27 specifically represents the words “brush” and “teeth” and represents a “brush” that is specific to that category of brush and could therefore be usable to reproduce the raw terms based on the expression given); and
wherein converting the one or more medical words comprises converting the one or more medical words based at least in part on the one or more uniform item descriptors (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor or numeric code for each of the composite words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words).

Claim 14 – 
Regarding Claim 14, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 9 in its entirety.  Cox further teaches a method, wherein:
further comprising receiving, by the mobile user device and from respective endpoints of the first and second electronic health record system, data packages including the respective first and second electronic health records.  (According to Wiki, a gateway is a piece of networking hardware used in telecommunications that allows data to flow from one discrete network to another and is distinct from routers or switches in that they communicate using more than one protocol to connect a bunch of networks but can also loosely refers to a computer or program configured to perform the tasks of a gateway such as a default gateway of router; See Cox Par [0075] which disclose the networks possibly comprising a gateway to remotely receive varying information relating to the patient; See Cox Par [0103] which discusses the electronic medical record system database being contained within the storage of a server that is connected via network implementation such as via gateway described in Cox Par [0075] & [0108]; See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman to further include the ability for the natural language processing system to be applied to a received user EMR, via EMR/EHR gateway, that is stored on a mobile device that is associated with that specific user’s account, as disclosed in Cox.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman with the aforementioned aspects of Cox, because by being able to access the natural language processing system via mobile device, the user can be offered resources for software as services, cloud computing environments, mobile applications, etc. for remote, efficient review of personal electronic medical records and remote, personalized creation of a patient care plan based on the specific patient’s received EMR (See Cox Par [0122]-[0123]).

Claim 17 – 
Regarding Claim 17, Gorman, Cox, Ng Tari, and Natoli teach a mobile user device, comprising:
a memory configured to store computer-executable instructions; (See Gorman Par [0670] which discloses the system comprising varying types of memory such as RAM, DRAM, SRAM, etc.) and
a processor configured to access the memory and execute the computer-executable instructions (See Gorman Par [0668] which discloses the system comprising varying processors for executing computerized instructions) to at least:
access medical terms from a first electronic health record and a second electronic health record stored in the memory, each of the first and second electronic health records being obtained, via the respective first and second persistent connection pipelines from the respective first and second electronic health record systems hosted by respective first and second remote servers, each of the first and second electronic health records being associated with the user account of the mobile user device, (According to Wiki, a gateway is a piece of networking hardware used in telecommunications that allows data to flow from one discrete network to another and is distinct from routers or switches in that they communicate using more than one protocol to connect a bunch of networks but can also loosely refers to a computer or program configured to perform the tasks of a gateway such as a default gateway of router; See Cox Par [0075] which disclose the networks possibly comprising multiple gateway computers, servers, wireless communication protocols, etc. to remotely receive varying information relating to the patient; See Cox Par [0103] which discusses the electronic medical record system databases, such as 4 databases, being contained within the storage of a server that is connected via network implementation such as via the multiple gateway computers, and is able to receive information, such as electronic medical records, treatment protocols, etc., and further, as described in Cox Par [0075] & [0108]; See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.); each of the first and second electronic health records including first and second raw medical data that are unique to the user account of the mobile user device and comprising three or more of allergy data, medical condition data, immunization data, lab data, vital data, medication data, or medical procedure data (According to Wiki, a gateway is a piece of networking hardware used in telecommunications that allows data to flow from one discrete network to another and is distinct from routers or switches in that they communicate using more than one protocol to connect a bunch of networks but can also loosely refers to a computer or program configured to perform the tasks of a gateway such as a default gateway of router; See Cox Par [0075] which disclose the networks possibly comprising multiple gateway computers, servers, wireless communication protocols, etc. to remotely receive varying information relating to the patient; See Cox Par [0103] which discusses the electronic medical record system databases, such as 4 databases, being contained within the storage of a server that is connected via network implementation such as via the multiple gateway computers, and is able to receive information, such as electronic medical records, treatment protocols, etc., and further, as described in Cox Par [0075] & [0108]; See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.), wherein the first raw medical data is distinct from the second raw medical data, wherein the first electronic health record system is distinct from the second electronic health record system (According to Wiki, a gateway is a piece of networking hardware used in telecommunications that allows data to flow from one discrete network to another and is distinct from routers or switches in that they communicate using more than one protocol to connect a bunch of networks but can also loosely refers to a computer or program configured to perform the tasks of a gateway such as a default gateway of router; See Cox Par [0075] which disclose the networks possibly comprising multiple gateway computers, servers, wireless communication protocols, etc. to remotely receive varying information relating to the patient; See Cox Par [0103] which discusses the electronic medical record system databases, such as 4 databases, being contained within the storage of a server that is connected via network implementation such as via the multiple, unique gateway computers, and is able to receive information, such as electronic medical records, treatment protocols, etc., and further, as described in Cox Par [0075] & [0108]; See Cox Par [0111], [0123], [0139] & Figs. 2 & 3 for the account being specific to the patient on a patient’s computing system such as a mobile phone, and the EMR data being specific to the patient; See Cox Par [0174] for the varying forms of raw medical data captured by EHR/EMR such as allergy information, immunization information, vital data, medication information, insurance claims information, insurance claims information, encounter information, appointment information, medical problem information, etc.; if this is not enough, see further Natoli Par [0032] which effectively discloses multiple unique remote servers that are hosted by different entities being used to acquire varying electronic health records for a patient);
index the medical term using a term base by at least: 
parsing the medical term to identify one or more medical words present in the medical term, each medical word representing a constitute part of a respective medical term; (See Gorman Par [0647] for medical words being specifically recognized and put through the semantics/ontological processing system; See Gorman Par [0069] & Gorman Par [0090] which disclose sentences, text strings, phrases, etc. being broken down into a Mensa table as shown in Fig. 2A-2B)
assigning each of one or more medical words to one or more medical categories of a plurality of medical categories represented in the term base, each medical category including a logical grouping of the medical words (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush 27, brush ~ hair = brush 42, and brush ~ shoes = brush 12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well”);
converting, based at least in part on information associated with the one or more medical categories, each of the one or more medical words into one or more numerical codes that represent the respective medical term (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc. Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words; Additionally, See Gorman Par [0362]-[0363] and Fig. 46 which discloses an alternate, uniform phrase for each of the words, phrases, expressions, strings, etc. that are extracted and broken up from the larger phrases, expressions, or strings, which could also meet the uniform item descriptor ; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary and being able to apply the above discussed relation concept/topic rules to medical words and topics as well); and
generating medical term expressions by at least combining the respective one or more numerical codes, each medical term expression useable for generating a uniform medical term corresponding to the medical term (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase, that is specific to the operating system, and these expressions being performed on a computer and therefore being stored in the computer’s memory;  See Gorman Par [0383] & [0388]-[0410] which specifically discloses database tables implemented into a database format, allowing for easy entering, viewing and editing of data in a database;  See further, Gorman Par [0664] which specifically discloses transmitting or serving user interfaces in response to requests from user systems, such as remote requests received via gateway, wireless communication protocols, etc., and can display the databases disclosed throughout Gorman Par [0383] & [0388]-[0410]); and
store the medical term expression on the mobile user device (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase, and these expressions being performed on a computer and therefore being stored in the computer’s memory); and
responsive to a request to view information, use first and second medical term expressions of the medical term expressions to present a single uniform medical term in a single format, wherein the single uniform medical term is distinct from the first and second raw medical data and represents both the first and second medical data (See Gorman [0034]-[0037], [0040], [0647] for explanations on the analysis of words, concepts, and assigning numerical codes to a uniform item descriptor that represents each word; See Gorman [0104]-[0108] which discloses each of the numerical codes being combined to create an expression, phrase, or sentence and represents the overall concept of each word, string, or phrase, that is specific to the operating system, and these expressions being performed on a computer and therefore being stored in the computer’s memory;  See Gorman Par [0383] & [0388]-[0410] which specifically discloses database tables implemented into a database format, allowing for easy entering, viewing and editing of data in a database;  See further, Gorman Par [0664] which specifically discloses transmitting or serving user interfaces in response to requests from user systems, such as remote requests received via gateway, wireless communication protocols, etc., and can display the databases disclosed throughout Gorman Par [0383] & [0388]-[0410]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman to further include the ability for the natural language processing system to be applied to a received user EMR, via EMR/EHR gateway, that is stored on a mobile device that is associated with that specific user’s account, as disclosed in Cox.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Gorman with the aforementioned aspects of Cox, because by being able to access the natural language processing system via mobile device, the user can be offered resources for software as services, cloud computing environments, mobile applications, etc. for remote, efficient review of personal electronic medical records and remote, personalized creation of a patient care plan based on the specific patient’s received EMR (See Cox Par [0122]-[0123]).

While it is noted that Gorman and Cox point to receiving information, medical data, etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner, Gorman and Cox do not seem to explicitly disclose the raw medical data/information that is being received and analyzed possibly being non-uniform or disparate in format.  Rather, the references seem to describe the management of data/information being expressed, worded, or reported in non-uniform ways, which is not the same as management of data/information that is encoded or stored in disparate ways.

However, Ng Tari discloses management of data/information that is encoded or stored in disparate ways (See Ng Tari Par [0050]-[0054] which discloses an interface unit receiving images, medical reports, administrative information, clinical information, etc. and if necessary (upon the information, reports, etc. being different/incompatible formats), the interface unit translates or reformats the medical information, such as into Structured Query Language (SQL) or standard text).  The disclosure of Ng Tari is directly applicable to the disclosures of Gorman and Cox because the disclosures share limitations and capabilities, namely, they are all directed towards natural language/ontological processing to parse varying documents and presenting the data within said documents in a uniform manner.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosures of Gorman and Cox as they relate to receiving information, medical data, etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner, to further include standardizing the raw medical data/information that is being received and analyzed when said data/information is non-uniform or disparate in format, as disclosed in Ng Tari.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments found within the disclosures of Gorman and Cox, to further include standardizing the raw medical data/information that is being received and analyzed when said data/information is non-uniform or disparate in format, as disclosed in Ng Tari, because when importing data from multiple disparate sources, such as what is described in Ng Tari Par [0050], the formats of the received information may be incompatible, as described in Ng Tari Par [0054], and therefore, standardizing or reformatting the medical information allows enables different medical information to share common identification elements (See Ng Tari Par [0050] & [0054]).

Gorman, Cox, and Ng Tari effectively disclose receiving existing medical information, medical data, files/accounts etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner information that is encoded or stored in disparate way or formats.  However, these references are not explicit in said wireless gateway infrastructure as described below:
establishing, by a mobile user device and responsive to a first user selection of a first user interface element associated with a first electronic health record system, a first persistent connection pipeline enables delivery of existing first electronic health data of a user account and future first electronic health data of the user account from the first gateway to the mobile user device;
establishing, responsive to a second user selection of second user interface element associated with a second electronic health record system, a second persistent connection pipeline with a second gateway of the second electronic health record system, wherein the second persistent connection pipeline enables delivery of existing second electronic health data of the user account and future second electronic health data of the user account from the first gateway to the mobile user device;

However, Natoli discloses 
establishing, by a mobile user device and responsive to a first user selection of a first user interface element associated with a first electronic health record system, a first persistent connection pipeline  (See Natoli Par [0032] & Fig. 11 which discloses linking separate databases belonging to different entities constituting a first electronic health record system and discloses a specific software oriented architecture that translates communications from different entities into a common or standardized format and further describes the software as a “gatekeeper” to the network communications; See Natoli Par [0082] which discloses a user request  See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data) enables delivery of existing first electronic health data of a user account and future first electronic health data of the user account from the first gateway to the mobile user device (See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data; See Natoli Par [0165] which discloses the software being able to persistently store canonical representations of healthcare data such as in the form of a cache, allowing for current and future health records to be imported to support long-running business transactions and the assembly of XML, NCPDP, ANSI, HL7, etc. which require the presence, join, and validation of more than one data entity such that data persistence is supported and a user-initiated maintenance function can be used to trim/delete unneeded records from the cache; See Natoli Par [0366] which discloses that the computer or processors can be various local, remote, central, or distributed forms of processing);
establishing, responsive to a second user selection of second user interface element associated with a second electronic health record system, a second persistent connection pipeline with a second gateway of the second electronic health record system, wherein the second persistent connection pipeline (See Natoli Par [0032] & Fig. 11 which discloses linking separate databases belonging to different entities constituting first and second electronic health record systems and discloses a specific software oriented architecture that translates communications from different entities into a common or standardized format and further describes the software as a “gatekeeper” to the network communications; See Natoli Par [0082] which discloses a user request  See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data) enables delivery of existing second electronic health data of the user account and future second electronic health data of the user account from the first gateway to the mobile user device (See Natoli Par [0362]-[0363] which specifically discloses the connection between the electronic health record system and the mobile user device being a “gateway” and the delivery of the patient healthcare information specifically occurring at the request for available documents by a user, such as upon selection from a webpage/user interface; furthermore, Natoli Par [0042] & [0165]-[0166] discloses a persistent RLS data store that stores all incoming and outgoing data; See Natoli Par [0165] which discloses the software being able to persistently store canonical representations of healthcare data such as in the form of a cache, allowing for current and future health records to be imported to support long-running business transactions and the assembly of XML, NCPDP, ANSI, HL7, etc. which require the presence, join, and validation of more than one data entity such that data persistence is supported and a user-initiated maintenance function can be used to trim/delete unneeded records from the cache; See Natoli Par [0366] which discloses that the computer or processors can be various local, remote, central, or distributed forms of processing);
The disclosure of Natoli is directly applicable to the combined disclosure of Gorman, Cox, and Ng Tari.  That is, the disclosures all relate to providing and standardizing medical information found in varying medical records/documents for one or more patients.
	It would have been obvious to one of ordinary skill in the art to modify the combined disclosure of Gorman, Cox, and Ng Tari which already discloses receiving existing medical information, medical data, files/accounts etc. from multiple sources such as via wireless gateway, and further combining the raw text strings, raw medical data, etc. into one uniform expression, for the purposes of communicating data from multiple sources in a uniform manner information that is encoded or stored in disparate way or formats to further include, as disclosed by Natoli, the specific wireless gateway infrastructure/configuration as disclosed in the Claim because being able to persistently store canonical representations of healthcare data such as in the form of a cache, allows for current and future health records to be imported to support long-running business transactions and the assembly of XML, NCPDP, ANSI, HL7, etc. which require the presence, join, and validation of more than one data entity such that data persistence is supported and a user-initiated maintenance function can be used to trim/delete unneeded records from the cache (See Natoli Par [0165]).




Claim 18 –
Regarding Claim 18, Gorman, Cox, Ng Tari, and Natoli teach the mobile user device of Claim 17 in its entirety.  Gorman further discloses a mobile user device, wherein:
the medical term expressions constitute term indices for accessing the term base (In light of Applicant’s specification, a term base may include one or more relational databases or other suitable storage schema for storing expression primitives, therefore See Gorman Par [0400]-[0412] which describes a Mensa database that contains varying terms, the context of such terms, and associated metadata with the contextual terms all being laid out in a table, these raw terms being populated in the table by the natural language processing system storing words, terms, phrases, expressions, etc., that have been received or analyzed).

Claim 19 – 
Regarding Claim 19, Gorman, Cox, Ng Tari, and Natoli teach the mobile user device of Claim 17 in its entirety.  Gorman further teaches a mobile user device, wherein:
the medical term expression comprise computer-quantifiable expression (In light of applicant’s specification, a computer-quantifiable expression can be a medical term expression’s associated medical category.  See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words, and also constitutes a computer-quantifiable expression that can be combined with other expressions to create/understand sentences, statements, phrases, etc.).

Claim 20 – 
Regarding Claim 20, Gorman, Cox, Ng Tari, and Natoli teach the user device of Claim 17 in its entirety.  Gorman further teaches a mobile user device, wherein:
the memory includes further computer executable instructions that, when executed by the processor (See Gorman Par [0671]-[0673]), further cause the processor to at least:
determine one or more uniform item descriptors corresponding to the one or more medical words based at least in part on the one or more medical categories (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor for each of the words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words.  This would be able to reproduce the raw medical term by the specific numerical code relating to a specific form of the word, for instance brush27 specifically represents the words “brush” and “teeth” and represents a “brush” that is specific to that category of brush and could therefore be usable to reproduce the raw terms based on the expression given); and
convert the one or more medical words into the one or more expression primitives based at least in part on the one or more uniform item descriptors (See Gorman Par [0034]-[0037] & [0040] which determines relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different interpretations of word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.; See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well;  Therefore, the uniform item descriptor or unique numeric code for each of the composite words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words).

Claim 21 –
Regarding Claim 21, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 1 in its entirety.  Gorman further discloses a method, wherein:
each numerical code is unique with respect to other numerical codes (See Gorman Par [0034]-[0037] & [0040] which determines unique relation concepts/topics for each word such as concept A for word A and concept B for word B…  Furthermore, these concepts/topics can change depending on the relationship of the two words to one another and the “combined” concept or topic can be further represented as ARB, and depending on the determined “combined” concept or topic, these concepts can have differing numerical codes, See Fig. 1, which shows brush ~ teeth = brush27, brush ~ hair = brush42, and brush ~ shoes = brush12, all of which are different or unique interpretations of the word brush, which entail varying concepts or topics depending on the type of brush, the act of brushing, etc.;  See Gorman Par [0647] which specifically indicates the analysis or medical documents and vocabulary via a medical term index that allows dictation of medical records for health practitioners and being able to apply the above discussed relation concept/topic rules to medical words and topics as well; Therefore, the uniform item descriptor or unique numeric code for each of the composite words brush ~ hair would be brush27, and is based on the varying concept or topic, given the relationship of the words).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gorman, Cox, Ng Tari, and Natoli further in view of Fink et al. (U.S. Patent Publication No.  20170286381)

Claim 15 – 
Regarding Claim 15, Gorman, Cox, Ng Tari, and Natoli teach the method of Claim 9 in its entirety.  Gorman and Cox do not explicitly disclose a method further comprising:
computing completion scores representing a completeness of each respective medical term expression based at least in part on a medical category to which the respective medical term expression belongs.  

However, Fink does disclose computing a completion score representing a completeness of the medical term expression based at least in part on a medical category to which the medical term expression belongs (In light of applicant’s specification, a completion score represents how well a medical term expression corresponds to an “ideal medical term”.  Therefore, see Fink Para [0036]: “For example, the annotation summarization program 108A, 108B (FIG. 1) may compare the normalized terms and phrases such as ‘dry cracked nail,’ ‘toe odor,’ and ‘toe swelling’ to diseases, ailments, and symptoms associated with the medical ontologies.  Furthermore, the annotation summarization program 108A, 108B (FIG. 1) may set a relation threshold value of 50%, whereby normalized terms that are related to a disease, ailment, and/or symptom greater than (>) 50% are associated with that disease, ailment, and/or symptom.  Next, based on the comparison, the annotation summarization program 108A, 108B (FIG. 1) may determine that the normalized term "dry cracked nail" is 95% related to the topic ‘toe fungus,’ the normalized term ‘toe odor’ is 70% related to the topic ‘toe fungus,’ and the normalized term ‘toe swelling’ is 90% related to the topic ‘toe fungus’”).  The disclosure of Fink is directly applicable to the method of Gorman, Cox, Ng Tari, and Natoli because the disclosures share limitations and capabilities, namely, they are directed towards automatically parsing records and applying natural language processing to produce records that are more accessible and searchable for the user. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Gorman, Cox, Ng Tari, and Natoli to further include computing a completion score representing a completeness of the medical term expression based at least in part on a medical category to which the medical term expression belongs because this allows normalized terms and phrases to be compared to certain diseases, ailments, and symptoms, within the medical ontology that may share similar wording/terms (See Fink Par [0036].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gorman, Cox, Ng Tari, and Natoli in view of Boloor et al. (U.S. Patent Publication 20160019299), further in view of Bagchi et al. (U.S. Patent Publication 20130066886). 

Claim 16 – 
Regarding Claim 16, Gorman, Cox, and Ng Tari teaches the method of Claim 9 in its entirety.  Gorman and Cox do not disclose a method, further comprising:
computing a coverage score representing a ratio of the one or more medical words with respect to the one or more expression primitives; and
sending information about the medical term expression to a terminology management system when the coverage score falls below a coverage threshold.

Boloor teaches a method, further comprising computing a coverage score representing a ratio of the one or more medical data sections with respect to the one or more expression primitives; (See Boloor Para [0008]: “A first score for the results is determined based on the degree of textual match of the content to the query.  The content data items, for example, clinical notes, passages, terms, and structured data having the first score above a predetermined threshold are provided in response to the query”).  The method of Boloor is directly applicable to the method of Gorman, Cox, Ng Tari, and Natoli because they both share characteristics and capabilities, namely, they are both directed to automatically parsing records and applying natural language processing to produce records that are more accessible and searchable for the user.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combined method of Gorman, Cox, Ng Tari, and Natoli to compute a coverage score representing a ratio of the one or more medical data sections with respect to the one or more expression primitives, as disclosed by Boloor.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combined method of Gorman, Cox, Ng Tari, and Natoli to compute a coverage score representing a ratio of the one or more medical data sections with respect to the one or more expression primitives, as disclosed by Boloor, to determine and provide semantically relevant information (e.g. clinical notes, medications, treatments, etc.) related to the medical data section being queried.  (See Boloor Para [0035])

Boloor does not disclose a method, further comprising:
sending information about the medical term expression to a terminology management system when the coverage score falls below a coverage threshold.

Bagchi discloses a method, further comprising sending information about the medical term expression to a terminology management system when the coverage score falls below a coverage threshold.  (This claim amounts to sending relevant information that has failed a threshold minimum to a system or management center for further consideration.  Therefore, see Bagchi Par [0004]: “However, if the answers have an impact confidence value and a relevance confidence value that are below the predetermined confidence thresholds, this method outputs the questions, the answers, the relevance confidence values, and the impact confidence values on the graphic user interface, without causing the decision support system to reproduce the action plan”; See Bagchi Par [0038]: “In such cases, and a re-run of the action plan by the DSS is not necessarily performed due to the uncertain or reduced likely impact of the events. However, an alert screen can provide the command center personnel 378 with a description of the event and assessment of its relevance and impact.  This allows the command center personnel to perform a manual re-run of the DSS, if they determine the relevance and impact factors of the events dictate that an alteration of the control action is required (as shown in decision box 380)”; See Bagchi Fig. 2 which shows a flow chart, determining the course of action when a certain value falls below a predetermined threshold (El. 376 & 378)).  The method of Bagchi is directly applicable to the method of Gorman, Cox, Ng Tari, and Boloor because they both share characteristics and capabilities, namely, they are both directed to automatically parsing records and applying natural language processing to produce records that are more accessible and searchable for the user.  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gorman, Cox, Ng Tari, Natoli, and Boloor to include sending information about the medical term expression to a terminology management system when the coverage score falls below a coverage threshold, as disclosed by Bagchi.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gorman, Cox, Ng Tari, Ng Tari, and Boloor to include sending information about the medical term expression to a terminology management system when the coverage score falls below a coverage threshold, as disclosed by Bagchi, to allow the operators or users to more fully understand and evaluate the information at hand to make their own judgments as to the relevance of the information being produced.  (See Bagchi Para [0039])
















Response to Arguments
Applicant's arguments filed 05 April 2022 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 103 rejections of Claims 1-7, 9-14, & 17-20, Applicant argues on pp. 11-13 of Arguments/Remarks that the newly amended independent Claims 1, 9, & 17 contain limitations that Gorman, Cox, and Ng Tari do not disclose.  More specifically, Applicant argues that the cited references, as currently applied, fail to disclose or make obvious wireless gateway infrastructure such as the newly amended limitations found in the amended independent Claims.  Examiner agrees with Applicant’s arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Gorman in view of Cox, in view of Ng Tari, further in view of Natoli.  This new grounds of rejection, as shown in the 35 U.S.C. 103 rejections section of this Office Action, addresses the newly amended limitations as presented by Applicant.  For instance, the newly cited Natoli reference reads on the various wireless gateway infrastructure/configurations language that the newly amended limitations of the independent Claims contain.  As a result, Claims 1, 9, & 17 remain rejected under 35 U.S.C. 103 over Gorman, in view of Cox, in view of Ng Tari, further in view of Natoli.
Regarding 35 U.S.C. 103 rejections of Claims 15 & 16, Applicant argues on pp. 14 that modifying references used to disclose Claims 15 & 16 such as Fink, Bagchi, and Boloor, fail to remedy the alleged deficiencies of Gorman, Cox, and Ng Tari as addressed in the previous argument shown above regarding independent Claims 1,9, & 17 and therefore should also be allowable over the art.  Examiner respectfully disagrees with Applicant’s arguments.  As further shown above, a new grounds of rejection is made over Gorman in view of Cox, in view of Ng Tari, further in view of Natoli.  This new grounds of rejection, as shown in the 35 U.S.C. 103 rejections section of this Office Action, addresses the newly amended limitations found in independent Claims 1, 9, & 17 as presented by Applicant.  Therefore, modifying references of Claim 15 & 16, i.e. Fink, Bagchi, Boloor, do not have to remedy any deficiencies.  As a result, Claims 15 & 16 remain rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Nemeth et al. (U.S. Patent Publication No. 2002/0016719) discloses system for supplying medical data to a third party in accordance with a number of configurable parameters and discloses real-time uploading/streaming of medical data to one or more third parties
Dillie et al. (U.S. Patent Publication No. 2014/0365241) discloses a system and method for a platform as a service solution stack for real-time, bi-directional dynamic routing of pre-hospital electronic records to/from a healthcare provider and includes a platform for a customer to be integrated with for purposes of a single interaction point
Dell’Anno et al. (U.S. Patent Publication No. 2012/0253847) discloses a health information communications system and method which includes medical sensors and real-time upload/communication of medical data via a communication link between a mobile device and a medical provider system
Felsher et al. (U.S. Patent Publication No. 2009/0287837) discloses a data security system for controlling access to medical records within automated electronic databases and includes access rules, etc. for automatically receiving current and future health records for a patient such as at a mobile user device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        06/16/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619